ADVENTURE ENERGY, INC. 33 6th Street South, Suite 600, St Petersburg, FL 33701 July 31, 2009 Via Edgar United States Securities and Exchange Commission 100 F Street, N.E. Mail Stop 6010 Washington, DC 20549 Attention:Suying Li Chris White Re:Adventure Energy, Inc. Item 4.01 Form 8-K Filed July 17, 2009 File No. 333-154799 Ladies and Gentlemen: This letter addresses the comments of the reviewing Staff of the Securities and Exchange Commission on Item 4.01 of Form 8-K filed by Adventure Energy, Inc. (the “Company”) in a letter dated July 21, 2009. This letter shall constitute a full and complete response to the Staff’s comments. 1.Please revise your disclosure to explicitly state whether or not Drakeford and Drakeford, LLC’s audit reports on your financial statements for the fiscal year ended December 31, 2008 were qualified as to uncertainty, audit scope, or accounting principles and describe the nature of the qualification.In this respect, your disclosure should not provide any qualifying language, such as “except as described below”.We refer you to the guidance at Item 304(a)(1)(ii) of Regulation S-K. Response: The Company has revised the Form 8-K in response to the comment. 2.
